Citation Nr: 0944224	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
Regional Office in Atlanta, Georgia.

A September 2008 Board decision found that service connection 
was not warranted for residuals of a back injury.  The 
Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to a August 
2009 granting an August 2009 Joint Motion for Remand (Joint 
Motion), the Veteran's appeal has been remanded to the Board.

A letter was sent to the Veteran and his attorney on October 
26, 2009, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  The 
Veteran's attorney submitted additional argument in November 
2009, and indicated that the Veteran had no additional 
evidence to submit and wished to waive the remainder of the 
90-day period.

The appeal is remanded to the Department of Veterans Affairs 
Regional Office.  


REMAND

The August 2009 Joint Motion in this case concluded that the 
directives of the September 2007 Board remand were not fully 
satisfied.  Specifically, the Joint Motion noted that the 
September 2007 Board remand requested a VA examination and 
opinion to include "to what extent [the Veteran's] current 
back disability . . . is due to his in-service back injury as 
opposed to any post-service back injury."  Citing Stegall v. 
West, 11 Vet. App. 268, 271 (1998), the Joint Motion found 
that the March 2008 VA examination "did not consider and 
discuss the evidence of lumbar disc changes to Appellant's 
back following his in-service back injury and their 
relationship, if any, to his present back conditions."  
Moreover, the Joint Motion noted that the examiner applied 
the wrong standard, that of "conclusive correlation," 
instead of the lower standard of "as likely as not" or "at 
least as likely as not," when providing a medical nexus 
opinion.  Ultimately, the Joint Motion indicated that remand 
was required so that a sufficient VA medical examination be 
conducted and opinion obtained.  

Additionally, the Joint Motion indicated that although the 
Veteran indicated during his June 2007 Board hearing that he 
received treatment at two separate VA Medical Centers (MC), 
those records had yet to be obtained.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  As such, those records must be 
obtained and associated with the claims file, before the new 
VA examination is conducted.  

Accordingly, the case is remanded for the following actions:

1.  The RO must review the Veteran's 
claims file and determine the date of 
the most recent VA outpatient treatment 
records from the Dublin, Florida, and 
Lake City, Florida, VAMCs.  The RO must 
then request copies of all VA 
outpatient treatment records, from 
those two facilities, from that date to 
the present, and associate them with 
the claims file.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an 
examination to determine the etiology 
of any back disorder found.  The claims 
folder and a copy of this Remand must 
be made available to the examiner and 
reviewed in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished, and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  Then, the VA examiner must 
provide an opinion, in light of the 
examination findings, service and 
postservice medical evidence of record, 
and the lay statements of record to 
include the Veteran's testimony at his 
June 2007 Board hearing, whether any 
back disorder found is "as likely as 
not" or "at least as likely as not" 
related to the Veteran's military 
service, to the documented postservice 
work injuries, both, or neither.  If 
the VA examiner finds that both 
inservice and postservice injuries 
contributed to the Veteran's currently 
diagnosed back disorder, he or she 
should comment as to the extent to 
which each contributed.  

In that regard, the VA examiner must 
discuss the evidence of lumbar disc 
changes to the Veteran's back following 
his inservice back injury, and those 
changes' relationship, if any, to the 
currently diagnosed back disorder.  He 
or she must also discuss whether any 
facet of the Veteran's inservice injury 
(e.g. bony injury, spinal fracture, 
soft tissue damage, and/or neurologic 
injury, to include herniated nucleus 
pulposis) ultimately became chronic.  
Finally, the examiner should comment as 
to whether any symptoms recorded in the 
1963 service treatment records, to 
include those documenting herniated 
nucleus pulposis, constitutes the 
initial onset or manifestation of the 
Veteran's currently diagnosed back 
disorder. A rationale must be provided 
for all opinions expressed.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO must then review the claims 
file to ensure that the directives of 
this Remand have been complied with.  
If any deficiencies are found, the RO 
must implement corrective procedures at 
once.  Compliance by the RO is neither 
optional nor discretionary.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  When the above development has been 
completed, the issue of entitlement to 
service connection for a low back 
disorder must be readjudicated.  If the 
issue on appeal remains denied, an 
additional supplemental statement of 
the case must be provided to the 
Veteran and his attorney.  After the 
Veteran and his attorney have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

